


Exhibit 10(e)(4)

 

AMENDED AND RESTATED

EMPLOYMENT CONTINUATION AGREEMENT

WITH SENIOR OFFICER

 

This Amended and Restated Employment Continuation Agreement dated as of
November 3, 2008 (“Agreement”) is by and between Protective Life Corporation, a
Delaware corporation (the “Company”), and                     (“Senior
Officer”).

 

W I T N E S S E T H :

 

WHEREAS, the Company has determined that Senior Officer holds a position that is
critical to the Company;

 

WHEREAS, the Company believes that, if it is confronted with a situation that
could result in a change in ownership or control of the Company, continuity of
management will be essential to its ability to evaluate and respond to such
situation in the best interests of shareholders;

 

WHEREAS, the Company understands that any such situation could be a distraction
to Senior Officer, to the detriment of the Company and its shareholders;

 

WHEREAS, the Company desires to assure itself of Senior Officer’s services
during the period in which it is confronting such a situation, and to provide
Senior Officer with certain financial assurances to enable Senior Officer to
perform his or her responsibilities without undue distraction and without bias
due to Senior Officer’s personal circumstances; and

 

WHEREAS, to achieve these objectives, the Company and Senior Officer have
previously entered into an Employment Continuation Agreement (the “Prior
Agreement”) which provided the Company and Senior Officer with certain rights
and obligations upon the occurrence of a Change of Control (as defined in
Section 2);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and Senior Officer hereby amend and restate the Prior
Agreement to bring it into compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and to make certain
other changes (as so amended and restated, the “Agreement”) as follows:

 

1.    Effective Date.  The effective date of this Agreement (the “Effective
Date”) shall be the date on which a Change of Control occurs during the term of
this Agreement (as provided in Section 12(c)); provided that (i) anything in
this Agreement to the contrary notwithstanding, if a Change of Control occurs
and if Senior Officer’s employment with the Company is terminated before the
date on which the Change of Control occurs, and if it is reasonably demonstrated
by Senior Officer that such termination of employment (A) was at the request of
a third party who has taken steps reasonably calculated to effect a Change of
Control, or (B) otherwise arose in connection with or anticipation of a Change
of Control, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately

 

--------------------------------------------------------------------------------


 

before such termination of employment, and (ii) except as provided in clause
(i) above, if Senior Officer is not employed by the Company on the date on which
a Change of Control occurs, this Agreement shall be void and without effect.

 

2.  Definition of Change of Control.  Subject to the provisions of Code
Section 409A, a “Change of Control” shall occur when (i) any one person (or more
than one person acting as a group (as provided in Code Section 409A)) (such
person or group, an “Acquiring Person”) acquires ownership of the Company’s
stock that, together with stock previously held by the Acquiring Person,
constitutes more than 50% of the total fair market value or more than 50% of the
total voting power of the Company, or (ii) a majority of the members of the
Board is replaced during any 12-month period by directors whose appointment or
election was not endorsed by a majority of the members of the Board before the
date of the appointment or election, or (iii) an Acquiring Person acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Acquiring Person) assets from the Company that have a total
gross fair market value equal to or more than 80% of the total gross fair market
value of the Company’s assets immediately before such acquisition or
acquisitions, or (iv) (except for purposes of Section 1) any other event or
transaction occurs that is declared by resolution of the Board to constitute a
Change in Control for purposes of this Agreement .

 

3.  Employment Period.  Subject to Section 6, the Company agrees to continue
Senior Officer in its employ, and Senior Officer agrees to remain in the employ
of the Company, for the period (the “Employment Period”) commencing on the
Effective Date and ending on the second anniversary of the Effective Date.

 

4.  Position and Duties.  (a)  No Reduction in Position.  During the Employment
Period, Senior Officer’s position (including titles), authority and
responsibilities shall be at least commensurate with those held, exercised and
assigned immediately before the Effective Date.  Senior Officer’s services shall
be performed at the location where Senior Officer was employed immediately
before the Effective Date.

 

(b) Business Time.  From and after the Effective Date, Senior Officer agrees to
devote Senior Officer’s full attention during normal business hours to the
business and affairs of the Company and to perform faithfully and efficiently
the responsibilities assigned to Senior Officer to the extent necessary to
discharge such responsibilities, except for periods of vacation, sick leave and
other leave to which Senior Officer is entitled. Senior Officer’s continuing to
serve on any boards and committees on which Senior Officer is serving or with
which Senior Officer is otherwise associated immediately before the Effective
Date shall not be deemed to interfere with the performance of Senior Officer’s
services for the Company.

 

5.  Compensation.  (a) Base Salary.  During the Employment Period, Senior
Officer shall receive a base salary at a monthly rate at least equal to the
monthly base salary paid to Senior Officer by the Company immediately before the
Effective Date.  The base salary shall be reviewed at least once each year after
the Effective Date, and may be increased (but not decreased) at any time and
from time to time by action of the Board of Directors or any committee thereof
or any individual having authority to take such action in accordance with the
Company’s regular practices. Senior Officer’s base salary, as it may be
increased from time to time, shall hereafter be referred to as “Base Salary”. 
Neither the Base Salary nor any

 

2

--------------------------------------------------------------------------------


 

increase in Base Salary after the Effective Date shall limit or reduce any other
obligation of the Company hereunder.

 

(b)  Annual Bonus and Incentive Compensation.  During the Employment Period, in
addition to the Base Salary, for each fiscal year of the Company ending during
the Employment Period, Senior Officer shall be entitled to receive an (i) annual
bonus which is at least equal to the greater of (A) the highest annual bonus,
including any bonus provided under the Company’s Annual Incentive Plan (“AIP”),
that had been payable to Senior Officer in respect of either of the two fiscal
years ended immediately before the Effective Date or (B) the amount that would
have been payable to Senior Officer as a target bonus under any bonus program in
which Senior Officer participated (including the AIP) for the year in which the
Effective Date occurs and (ii) long-term incentive compensation opportunities on
terms and conditions no less favorable to Senior Officer than those applicable
to Senior Officer before the Effective Date.  Any amount payable hereunder as an
annual bonus shall be paid later than March 15 of the year following the year
for which the amount is payable, unless electively deferred by Senior Officer
pursuant to any deferral programs or arrangements that the Company may make
available to Senior Officer.

 

(c)  Benefit Plans.  During the Employment Period, Senior Officer (and, to the
extent applicable, Senior Officer’s dependents) shall be entitled to participate
in or be covered under all pension, retirement, deferred compensation, savings,
medical, dental, health, disability, group life, accidental death and travel
accident insurance plans at a level that is commensurate with Senior Officer’s
participation in such plans immediately before the Effective Date or, if more
favorable to Senior Officer, at the level made available to Senior Officer or
other similarly situated employees at any time thereafter.  Senior Officer shall
also be entitled to receive such perquisites as were generally provided to
Senior Officer in accordance with the Company’s policies and practices
immediately before the Effective Date.

 

(d)  Expenses.  During the Employment Period, Senior Officer shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by Senior
Officer in accordance with the policies and procedures of the Company as in
effect immediately before the Effective Date.  Notwithstanding the foregoing,
the Company may apply the policies and procedures in effect after the Effective
Date to Senior Officer, if such policies and procedures are more favorable to
Senior Officer than those in effect immediately before the Effective Date.

 

(e)  Indemnification.  During and after the Employment Period, the Company shall
indemnify Senior Officer and hold Senior Officer harmless from and against any
claim, loss or cause of action arising from or out of or related in any way to
Senior Officer’s performance as an officer, director or employee of the Company
or any of its subsidiaries or in any other capacity, including any fiduciary
capacity, in which Senior Officer serves at the request of the Company to the
maximum extent permitted by applicable law and the Company’s Certificate of
Incorporation and By-Laws (the “Governing Documents”); provided that in no event
shall the protection afforded to Senior Officer hereunder be less than that
afforded under the Governing Documents as in effect immediately before the
Effective Date.

 

6.  Termination of Employment.  (a)  Death or Disability.  Senior Officer’s
employment shall automatically terminate upon Senior Officer’s death or
termination of

 

3

--------------------------------------------------------------------------------


 

employment due to Disability (as defined below) during the Employment Period.
For purposes of this Agreement, “Disability” shall mean Senior Officer’s
inability to perform the duties of Senior Officer’s position, as determined in
accordance with the policies and procedures applicable with respect to the
Company’s long-term disability plan as in effect immediately before the
Effective Date.

 

(b)  Voluntary Termination.  Anything in this Agreement to the contrary
notwithstanding, Senior Officer may, upon not less than 10 days’ written notice
to the Company, voluntarily terminate employment for any reason (including early
retirement under the terms of any of the Company’s retirement plans as in effect
from time to time) during the Employment Period; provided that any termination
of employment by Senior Officer pursuant to Section 6(d) on account of Good
Reason (as defined therein) shall not be treated as a voluntary termination
under this Section 6(b).

 

(c)  Cause.  The Company may terminate Senior Officer’s employment for Cause. 
For purposes of this Agreement, “Cause” shall mean (i) Senior Officer’s
conviction or plea of nolo contendere to a felony; (ii) an act or acts of
extreme dishonesty or gross misconduct on Senior Officer’s part which result or
are intended to result in material damage to the Company’s business or
reputation; or (iii) repeated material violations by Senior Officer of Senior
Officer’s obligations under Section 4, which violations are demonstrably willful
and deliberate on Senior Officer’s part and which result in material damage to
the Company’s business or reputation.

 

(d)  Good Reason.  Senior Officer may terminate employment for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following, without the express written consent of Senior Officer, after the
Effective Date:

 

(i)  (A) the assignment to Senior Officer of any duties inconsistent in any
material adverse respect with Senior Officer’s position (including titles),
authority or responsibilities as contemplated by Section 4, or (B) any other
material adverse change in such position (including titles), authority or
responsibilities;

 

(ii)  any failure by the Company to comply with any of the provisions of
Section 5, other than an insubstantial or inadvertent failure remedied by the
Company promptly after receipt of notice thereof given by Senior Officer;

 

(iii)  the Company’s requiring Senior Officer to be based at any office or
location more than 20 miles from that location at which Senior Officer performed
services specified under the provisions of Section 4 immediately before the
Change of Control, except for travel reasonably required in the performance of
Senior Officer’s responsibilities; or

 

(iv) any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 11(b).

 

In no event shall the mere occurrence of a Change of Control, absent any further
impact on Senior Officer, be deemed to constitute Good Reason.

 

4

--------------------------------------------------------------------------------

 

(e)  Notice of Termination.  Any termination of Senior Officer’s employment by
the Company for Cause or by Senior Officer for Good Reason shall be communicated
by Notice of Termination to the other party hereto given in accordance with
Section 12(e).  For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice given, in the case of a termination for Cause, within 10
business days of the Company’s having actual knowledge of the events giving rise
to such termination, and in the case of a termination for Good Reason, within
180 days of Senior Officer’s having actual knowledge of the events giving rise
to such termination, and which (i) indicates the specific termination provision
in this Agreement relied upon, (ii) sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Senior Officer’s
employment under the provision so indicated, and (iii) if the termination date
is other than the date of receipt of such notice, specifies the termination date
of this Agreement (which date shall be not more than 15 days after the giving of
such notice).  The failure by Senior Officer to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of Senior Officer hereunder or preclude Senior
Officer from asserting such fact or circumstance in enforcing Senior Officer’s
rights hereunder.

 

(f)  Date of Termination.  For purposes of this Agreement, the term “Date of
Termination” shall mean (i) in the case of a termination of employment for which
a Notice of Termination is required, the date of receipt of such Notice of
Termination or, if later, the date specified therein, and (ii) in all other
cases, the actual date on which Senior Officer’s employment terminates during
the Employment Period.

 

7.  Obligations of the Company upon Termination.  (a)  Death or Disability.  If
Senior Officer’s employment is terminated during the Employment Period by reason
of Senior Officer’s death or Disability, this Agreement shall terminate without
further obligations to Senior Officer or Senior Officer’s legal representatives
under this Agreement other than those obligations accrued hereunder at the Date
of Termination, and the Company shall pay to Senior Officer (or Senior Officer’s
beneficiary or estate) (i) Senior Officer’s full Base Salary through the Date of
Termination (the “Earned Salary”), (ii) any vested amounts or benefits owing to
Senior Officer under the Company’s otherwise applicable employee benefit plans
and programs, including any compensation previously deferred by Senior Officer
(together with any accrued earnings thereon) and not yet paid by the Company and
any accrued vacation pay not yet paid by the Company (the “Accrued
Obligations”), and (iii) any other benefits payable due to Senior Officer’s
death or Disability under the Company’s plans, policies, programs or
arrangements (the “Additional Benefits”).

 

Any Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 10 business days (or at such earlier date
required by law), following the Date of Termination.  Accrued Obligations and
Additional Benefits shall be paid in accordance with the terms of the applicable
plan, policy, program or arrangement.

 

(b)  Cause and Voluntary Termination.  If, during the Employment Period, Senior
Officer’s employment is terminated for Cause or voluntarily terminated by Senior
Officer (other than on account of Good Reason following a Change of Control) in
accordance with Section 6(b), the Company shall pay Senior Officer (i) the
Earned Salary in cash in a single lump sum as soon as practicable, but in no
event more than 10 business days (or such earlier

 

5

--------------------------------------------------------------------------------


 

date required by law), following the Date of Termination, and (ii) the Accrued
Obligations in accordance with the terms of the applicable plan, policy, program
or arrangement.

 

(c)  Termination by the Company other than for Cause and Good Reason Termination
by Senior Officer.

 

(i)            Lump Sum Payments.  If either (a) the Company terminates Senior
Officer’s employment other than for Cause during the Employment Period or
(b) Senior Officer terminates employment for Good Reason at any time during the
Employment Period, then the Company shall pay to Senior Officer the following
amounts:

 

(A)  Senior Officer’s Earned Salary;

 

(B)  a cash amount (the “Severance Amount”) equal to two (2) times the sum of

 

(1)           Senior Officer’s annual Base Salary; and

 

(2)                                  the greater of (i) the average of the bonus
amount payable (including any amounts payable under the AIP) to Senior Officer
(including any amounts the receipt of which Senior Officer elected to defer)
with respect to the three fiscal years of the Company (or, if fewer, the number
of such fiscal years in which Senior Officer was an employee of the Company or
its affiliates) immediately before the Change in Control (including, for this
purpose, any AIP Payout (as defined in Section 7(c)(i)(C)) or (ii) the average
of the bonus amount payable (including any amounts payable under the AIP) to
Senior Officer (including any amounts the receipt of which Senior Officer
elected to defer) with respect to the three fiscal years of the Company (or, if
fewer, the number of such fiscal years in which Senior Officer was an employee
of the Company or its affiliates) immediately before the Date of Termination
(including, for this purpose, any AIP Payout); and

 

(C)        if Senior Officer has an annual cash bonus opportunity (including a
cash bonus  opportunity under the AIP) outstanding and unpaid as of the Date of
Termination, a cash payment (the “AIP Payout”) equal to (1) if the Date of
Termination is before December 31 of the fiscal year of the Company to which
such bonus opportunity relates, an amount equal to Senior Officer’s target bonus
opportunity under such bonus plan for such fiscal year, and (2) if the Date of
Termination is on or after December 31 of the fiscal year of the Company to
which such bonus opportunity relates, an amount equal to the amount Senior
Officer would have received under such bonus plan for such fiscal year based on
actual achievement of the performance goals with respect thereto (assuming, for
this purpose, that all subjective performance measures are achieved at a level
equal to the greater of the level determined by the Company pursuant to the
terms of such bonus plan and 100%).  Payment of the AIP Payout shall be in lieu
of payment of any annual cash bonus opportunity

 

6

--------------------------------------------------------------------------------


 

otherwise due and payable with respect to the fiscal year of the Company
referred to in this Section 7(c)(i)(C).

 

(D)       the Accrued Obligations.

 

Subject to Section 7(f), the Earned Salary and Severance Amount shall be paid in
cash in a single lump sum as soon as practicable, but in no event more than 10
business days (or such earlier date required by law), following the Date of
Termination.  Subject to Section 7(f), the AIP Payout shall be paid in cash in a
single lump sum (a) if payable under Section 7(c)(i)(C)(1), as soon as
practicable, but in no event more than 10 business days (or such earlier date
required by law), following the Date of Termination, and (b) if payable under
Section 7(c)(i)(C)(2), as soon as practicable, but in no event later than the
earlier of (i) 30 business days (or such earlier date required by law) following
the Date of Termination and (ii) March 15 of the year following the calendar
year for which the AIP Payout is payable.  Accrued Obligations shall be paid in
accordance with the terms of the applicable plan, policy, program or
arrangement.

 

(ii)  Supplemental Retirement Payment.  If Senior Officer is entitled to receive
the Severance Amount described in Section 7(c)(i), Senior Officer shall be
entitled to receive a supplemental retirement payment, payable in a cash lump
sum, equal in value to the actuarial equivalent (as defined below) of (A) the
monthly benefit payable to Senior Officer (expressed as a life annuity payable
commencing at the later of the Date of Termination and age 65) determined by
adding three years to Senior Officer’s credited service as determined at Senior
Officer’s Date of Termination under the terms of Company’s qualified defined
benefit pension plan and supplemental or excess pension plan (collectively, the
“Pension Plans”) as in effect immediately before the Change in Control (subject
to any maximum on credited service set forth in the Pension Plans), minus
(B) the monthly benefit payable to Senior Officer (expressed as a life annuity
payable commencing at the later of the Date of Termination and age 65)
determined pursuant to the terms of all defined benefit pension plans (including
the Pension Plans), active or frozen, in which Senior Officer is a participant
at Senior Officer’s Date of Termination if such plans are sponsored by the
Company or its successors or affiliates.

 

For purposes of this Agreement, “actuarial equivalent” shall mean a benefit
actuarially equal in value to the value of a given benefit in a given form or
schedule, based upon (1) the mortality table or tables (including any set backs
of ages) used to calculate actuarial equivalents under the Pension Plans as of
the date on which an actuarial equivalent is being determined under this
Agreement and (2) an interest rate equal to the sum of (A) the yield on U.S.
10-year Treasury Notes at constant maturity as most recently published by the
Federal Reserve Bank of New York before Senior Officer’s Date of Termination;
provided, however, that if such yield has not been so published within 90 days
before Senior Officer’s Date of Termination, the interest rate shall be the
yield on substantially similar securities on the business day before Senior
Officer’s Date of Termination as determined by

 

7

--------------------------------------------------------------------------------


 

Regions Bank N.A. upon the request of either the Company or Senior Officer, plus
(B) .75%.

 

For purposes of making the foregoing determinations, at the request of Senior
Officer in writing within 5 days of Senior Officer’s receipt of Notice of
Termination or Senior Officer’s Date of Termination, but in either event at the
Company’s expense, the independent pension consultants most recently used by the
Company in connection with its qualified pension plan before the Change in
Control shall be engaged and shall certify the benefits due to Senior Officer
under this Section 7(c)(ii) in writing within 30 days after the Date of
Termination.  In any event, the supplemental retirement payment shall be paid to
Senior Officer (subject to Section 7(f)) no later than 45 days after the Date of
Termination.  If the amount to be offset under clause (B) of the first paragraph
of this Section 7(c)(ii) has not been determined within 30 days after the Date
of Termination, no such offset shall be permitted.

 

(iii)  Continuation of Benefits. If Senior Officer is entitled to receive the
Severance Amount described in Section 7(c)(i), Senior Officer (and, to the
extent applicable, Senior Officer’s dependents) shall be entitled, after the
Date of Termination and until the earlier of (A) the second anniversary of the
Date of Termination (the “End Date”) or (B) the date Senior Officer becomes
eligible for comparable benefits under a similar plan, policy or program of a
subsequent employer, to continue participation in all of the Company’s employee
welfare benefit plans including the Company’s hospital, medical, accident,
disability, and life insurance plans (the “Benefit Plans”) as were generally
provided to Senior Officer in accordance with the Company’s policies and
practices immediately before the Effective Date.  To the extent any such
benefits cannot be provided under the terms of the applicable plan, policy or
program, the Company shall pay Senior Officer an amount equal to the cost to the
Company of providing such coverage at the same time as the Severance Amount is
payable to Senior Officer.  Senior Officer’s participation in the Benefit Plans
will be on the same terms and conditions that would have applied had Senior
Officer continued to be employed by the Company through the End Date.  To the
extent any Benefit Plan is a self-insured group health or dental benefit plan,
then in addition to any other limitation provided hereunder, the period of
coverage provided by this Section 7(c)(iii) under such self-insured group health
or dental benefit plan shall not exceed the period of time during which Senior
Officer would be entitled to receive continuation coverage under Code
Section 4980B (“COBRA”) if Senior Officer had elected such coverage and paid the
premiums required by COBRA.  To the extent that immediately preceding sentence
applies, the Company shall pay Senior Officer an amount equal to the cost of
such COBRA continuation coverage for a period equal to the excess of (i) 24
months minus (ii) the number of months of COBRA coverage initially available to
Senior Officer, as determined in good faith by the Company, at the same time as
the Severance Amount is payable to Senior Officer.

 

(d)   Discharge of the Company’s Obligations.  Except as expressly provided in
the last sentence of this Section 7(d), the amounts payable to Senior Officer
pursuant to this Section 7 (whether or not reduced pursuant to Section 7(e))
following termination of Senior Officer’s

 

8

--------------------------------------------------------------------------------


 

employment shall be in full and complete satisfaction of Senior Officer’s rights
under this Agreement and any other claims Senior Officer may have in respect of
employment by the Company or any of its subsidiaries.  Such amounts shall
constitute liquidated damages with respect to any and all such rights and claims
and, upon Senior Officer’s receipt of such amounts, the Company shall be
released and discharged from any and all liability to Senior Officer in
connection with this Agreement or otherwise in connection with Senior Officer’s
employment with the Company and its subsidiaries.  Nothing in this
Section 7(d) shall be construed to release the Company from its commitment to
indemnify Senior Officer and hold Senior Officer harmless as provided in
Section 5(e).

 

(e)   Certain Further Payments by the Company.

 

(i)  If any amount or benefit paid or distributed to Senior Officer pursuant to
this Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Senior Officer by the Company or any affiliated company
(including any distribution or payment made pursuant to the terms of the
Company’s compensation plans or arrangements) (collectively, the “Covered
Payments”) are or become subject to the tax (the “Excise Tax”) imposed under
Code Section 4999 or any similar tax that may hereafter be imposed, the Company
shall pay to Senior Officer at the time specified in Section 7(e)(v) an
additional amount (the “Tax Reimbursement Payment”) such that the net amount
retained by Senior Officer with respect to such Covered Payments, after
deduction of any Excise Tax on the Covered Payments and any Federal, state and
local income or employment tax and Excise Tax on the Tax Reimbursement Payment
provided for by this Section 7(e), but before deduction for any Federal, state
or local income or employment tax withholding on such Covered Payments, shall be
equal to the amount of the Covered Payments.

 

(ii)  For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) such Covered
Payments will be treated as “parachute payments” within the meaning of Code
Section 280G, and as all “parachute payments” in excess of the “base amount” (as
defined under Code Section 280G(b)(3)) shall be treated as subject to the Excise
Tax, unless, and except to the extent that, in the good faith judgment of the
Company’s independent certified public accountants appointed before the
Effective Date or tax counsel selected by such accountants (collectively, the
“Accountants”), the Company has a reasonable basis to conclude that such Covered
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for personal services actually rendered
(within the meaning of Code Section 280G(b)(4)(B)) in excess of the “base
amount,” or such “parachute payments” are otherwise not subject to such Excise
Tax, and (B) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Code Section 280G.

 

(iii)  For purposes of determining the amount of the Tax Reimbursement Payment,
Senior Officer shall be deemed to pay: (A) Federal income taxes at the highest
applicable marginal rate of Federal income taxation for the calendar year

 

9

--------------------------------------------------------------------------------


 

in which the Tax Reimbursement Payment is to be made, and (B) any applicable
state and local income taxes at the highest applicable marginal rate of taxation
for the calendar year in which the Tax Reimbursement Payment is to be made, net
of the maximum reduction in Federal income taxes which could be obtained from
the deduction of such state or local taxes if paid in such year.

 

(iv)  If the Excise Tax is subsequently determined by the Accountants or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
be less than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, Senior Officer shall repay to the Company, at the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of such prior Tax Reimbursement Payment that would not have been
paid if such Excise Tax had been applied in initially calculating such Tax
Reimbursement Payment, plus interest on the amount of such repayment at the rate
provided in Code Section 1274(b)(2)(B).  Notwithstanding the foregoing, if any
portion of the Tax Reimbursement Payment to be refunded to the Company has been
paid to any Federal, state or local tax authority, repayment thereof shall not
be required until actual refund or credit of such portion has been made to
Senior Officer, and interest payable to the Company shall not exceed interest
received or credited to Senior Officer by such tax authority for the period it
held such portion.  Senior Officer and the Company shall mutually agree upon the
course of action to be pursued (and the method of allocating the expenses
thereof) if Senior Officer’s good faith claim for refund or credit is denied.

 

If the Excise Tax is later determined by the Accountants or pursuant to any
proceeding or negotiations with the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Tax Reimbursement Payment is
made (including by reason of any payment the existence or amount of which cannot
be determined at the time of the Tax Reimbursement Payment), the Company shall
make an additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalty payable with respect to such excess) at the time that the
amount of such excess is finally determined but in no event later than
December 31 of the year following the calendar year in which such excess is paid
by Senior Officer.

 

(v)  The Tax Reimbursement Payment (or portion thereof) provided for in
Section 7(e)(i) shall be paid to Senior Officer not later than 10 business days
following the payment of the Covered Payments; provided, however, that if the
amount of such Tax Reimbursement Payment (or portion thereof) cannot be finally
determined on or before the date on which payment is due, the Company shall pay
to Senior Officer by such date an amount estimated in good faith by the
Accountants to be the minimum amount of such Tax Reimbursement Payment and shall
pay the remainder of such Tax Reimbursement Payment (together with interest at
the rate provided in Code Section 1274(b)(2)(B)) as soon as the amount thereof
can be determined, but in no event later than 45 calendar days after payment of
the related Covered Payment.  If the amount of the estimated Tax Reimbursement
Payment exceeds the amount subsequently determined to have been due, such excess
shall constitute a loan by the Company to Senior Officer,

 

10

--------------------------------------------------------------------------------


 

payable on the fifth business day after written demand by the Company for
payment (together with interest at the rate provided in Code
Section 1274(b)(2)(B)).

 

(f)  Delay of Payments.  Any provision of this Agreement to the contrary
notwithstanding and subject to Code Section 409A, if Senior Officer is a
Specified Employee (as defined below), any payments due under this Agreement to
Senior Officer that are treated as deferred compensation for purposes of Code
Section 409A (such as the Severance Amount) and that are payable on account of a
termination of employment shall be made on the later to occur of the time
otherwise specified in this Section 7 and the first business day after the date
that is six months after Senior Officer’s Date of Termination (or, if earlier,
within 15 business days after the date of death of Senior Officer). Senior
Officer will be a Specified Employee if, with respect to April 1 of each
calendar year (beginning April 1, 2005) and for the 12-month period thereafter,
Senior Officer meets the definition of “key employee” of the Company under Code
Section 416(i) (without regard to Code Section 416(i)(5)) at any time during the
preceding calendar year, all as provided in Code Section 409A.

 

8.  Non-exclusivity of Rights.  Except as expressly provided herein, nothing in
this Agreement shall prevent or limit Senior Officer’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Senior Officer
may qualify, or limit or otherwise prejudice such rights as Senior Officer may
have under any other agreements with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which Senior Officer is
otherwise entitled to receive under any plan or program of the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.

 

9.  Full Settlement.  The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Senior
Officer or others whether by reason of the subsequent employment of Senior
Officer or otherwise.

 

10.  Legal Fees and Expenses.  If Senior Officer asserts any claim in any
contest (whether initiated by Senior Officer or by the Company) as to the
validity, enforceability or interpretation of any provision of this Agreement,
the Company shall pay Senior Officer’s legal expenses (or cause such expenses to
be paid) in accordance with Section 12(j) of this Agreement, including Senior
Officer’s reasonable attorney’s fees, on a quarterly basis, upon presentation of
proof of such expenses; provided that Senior Officer shall reimburse the Company
for such amounts, plus simple interest thereon at the 90-day United States
Treasury Bill rate as in effect from time to time, compounded annually, if
Senior Officer shall not prevail, in whole or in part, as to any material issue
as to the validity, enforceability or interpretation of any provision of this
Agreement.

 

11.  Successors.  (a)  This Agreement is personal to Senior Officer and, without
the prior written consent of the Company, shall not be assignable by Senior
Officer otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Senior Officer’s
legal representatives.

 

11

--------------------------------------------------------------------------------


 

(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors.  The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to Senior Officer,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

 

12.  Miscellaneous.  (a)  Applicable Law; Interpretation.  This Agreement shall
be governed by and construed and conferred in accordance with the laws of the
State of Delaware applied without reference to principles of conflict of laws. 
If any provision of this Agreement is invalid or unenforceable, the validity and
enforceability of the remaining provisions hereof shall not be affected.  The
masculine shall include the feminine (and vice versa), the single shall include
the plural (and vice versa), and the words “include” and “including” shall be
deemed to be followed by the phrase “without limitation” unless the context
clearly requires otherwise.  This Agreement may be executed by manual or
facsimile signature.  The headings in this Agreement are solely for convenience
and shall not affect the meaning or interpretation of this Agreement.

 

(b)  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be resolved by binding arbitration.  The arbitration
shall be held at a site selected by the arbitrators and except to the extent
inconsistent with this Agreement, shall be conducted in accordance with the
Expedited Employment Arbitration Rules of the American Arbitration Association
then in effect at the time of the arbitration, and otherwise in accordance with
principles which would be applied by a court of law or equity.  The arbitrator
shall be acceptable to both the Company and Senior Officer.  If the parties
cannot agree on an acceptable arbitrator, the dispute shall be heard by a panel
of three arbitrators, one appointed by each of the parties and the third
appointed by the other two arbitrators.

 

(c)  Agreement Term, Termination and Amendment.  The initial term of this
Agreement shall begin on the date hereof and shall terminate on May 1, 2012.  On
each May 1 beginning May 1, 2009, the term of this Agreement shall automatically
extend by one year unless at least 30 days prior to such May 1 the Board of
Directors of the Company determines, and the Company so notifies Senior Officer,
that there will be no such extension.  The determination made by the Board of
Directors as set forth in the preceding sentence shall not be effective if it is
reasonably demonstrated by Senior Officer that such determination (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control, or (ii) otherwise arose in connection with or anticipation of
a Change of Control.  This Agreement may be amended or modified only by a
written agreement signed by the parties hereto or by their respective successors
and legal representatives.

 

(d)  Entire Agreement. This Agreement shall constitute the entire agreement
between the parties hereto with respect to the matters referred to herein and,
without limiting the generality of the foregoing, any Employment Continuation
Agreement executed between the Company and Senior Officer before the date of
this Agreement is hereby terminated.  There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein.  Senior Officer is entering into this Agreement of

 

12

--------------------------------------------------------------------------------


 

Senior Officer’s own free will and accord, and with no duress, has read this
Agreement, and understands it and its legal consequences.

 

(e)  Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Senior Officer:

 

at the home address of Senior Officer as set forth in the records of the Company

 

 

 

If to the Company:

 

Protective Life Corporation

 

 

2801 Highway 280 South


 


 


BIRMINGHAM, ALABAMA 35223

 

 

Attn: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

(f)  Confidentiality.  Senior Officer agrees to keep the terms of this Agreement
confidential and agrees not to voluntarily disclose any information concerning
this Agreement to anyone except Senior Officer’s spouse, parents, legal counsel
or accountant and provided that they (each and all) agree at Senior Officer’s
risk to keep such information confidential and not disclose it to others;
provided that this nondisclosure provision does not prohibit disclosure (1) at
the direction or with the consent of the President or an Executive Vice
President of the Company, (2) to tax agencies, (3) as required by law or court
order, or (4) as may be necessary to enforce Senior Officer’s rights under this
Agreement.

 

(g)  Tax Withholding.  The Company may withhold from any amounts payable under
this Agreement such Federal, state, local, or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(h) Waivers.  The failure of Senior Officer or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Senior Officer or the Company may have hereunder, including the right of
Senior Officer to terminate employment for Good Reason, shall not be deemed to
be a waiver of such provision or right or of any other provision or right of
this Agreement.

 

(i)  Employment at Will.  Senior Officer and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
Senior Officer and the Company, the employment of Senior Officer by the Company
is “at will” and, subject to Section 1, Senior Officer’s employment may be
terminated by either Senior Officer or the Company at any time prior to the
Effective Date, in which case Senior Officer shall have no further rights under
this Agreement.

 

(j)  Reimbursement of Expenses.  Except as permitted by Code Section 409A,
(i) the right to reimbursement of expenses under this Agreement shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement under

 

13

--------------------------------------------------------------------------------


 

this Agreement provided during any taxable year shall not affect the expenses
eligible for reimbursement to be provided in any other taxable year, provided
that the foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of Senior
Officer’s taxable year following the taxable year in which the expense was
incurred.

 

(k)  Termination of Employment.  For all purposes of this Agreement, Senior
Officer shall not have “termination of employment” (and corollary terms) from
the Company unless and until Senior Officer has a “separation from service” (as
determined under Code Section 409A as uniformly applied in accordance with such
rules as shall be established from time to time by the Company).

 

(l)  Amendment to LTIP.  Senior Officer hereby agrees to the terms of the
Company’s Long-Term Incentive Plan as amended and restated as of December 31,
2008 (the “Amended LTIP”) and to the application of terms of the Amended LTIP to
any awards previously granted to Senior Officer.

 

IN WITNESS WHEREOF, the Company and Senior Officer have duly executed this
Agreement as of the day and year first above written.

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

John D. Johns

 

Title:

Chairman of the Board, President and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

SENIOR OFFICER

 

 

 

 

 

 

 

Signature:

 

 

14

--------------------------------------------------------------------------------
